Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment and Arguments
The Amendment filed on 12/21/2021 in response to the previous Non-Final Office Action (7/21/2021) is acknowledged and has been entered.
Claim 13 is added.
Claims 1-13 are pending.
Claims 8-12 have been withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species.
Claims 1-7 and 13, drawn to a method of killing metastatic cancer cell comprising providing nanoparticles functionalized with selectin and therapeutic molecule TRAIL (elected) and introducing the nanoparticles into the circulation of an individual for treatment, are examined on merits.
The following office action contains NEW GROUNDS of rejection-based on the amendment.

Rejections/Objection Withdrawn

	The rejection of Claims 1-7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendment to the claims reciting E-selection.
The arguments are moot in view of withdrawals of the rejection(s).

Rejection Maintained and Response to Arguments

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Rana (B&B) et al teach a method of killing metastatic cancer cell comprising providing TRAIL and E-selectin functionalized surface which allow circulated cancer binding.  Rana et al teach that E-selection induces cancer cell rolling on the surface to capture circulated cancer cell (figure 1 and page 1695, right col) and evenly induce apoptosis of the cancer cell (page 1697, right col and figure 3).  Basically Rana et al provide functionalized surface comprising the same materials, TRAIL and E-selectin as claimed, but not put the materials in nanoparticles and not an in vivo method of administering to an individual.  
For the newly added claim 13, Rata et al teach that E-selectin is recombinant chimeric protein S-selectin-IgG (page 1694, left col, last para).

Rana et al (MP) teach the same concept and material: providing TRAIL and E-selectin ligand functionalized surface which allow circulated cancer binding, rolling and killed (figure 1, page 2223).  Rana et al also teach L-selectin expressed in PMN (polymorph nuclear leukocyte) to allow to bind to E-selectin on the surface (page 2219 right col and figure 3).  Rana et al further teach adding aspirin in the system or pretreated could increase TRAIL killing ability (page 2224) meet the limitation of claim 7.  

Rana (B&B) and Rana (MP) et al did not teach TRAIL and E-selectin in a nanoparticle and introduce/administering it into circulation of an individual to allow attach to intermediate cell and induce killing in vivo. 

Iannacone et al teach a method of making nanoparticle as a carrier comprising immune feature surface having avidity to leukocyte (targeting) and immunomodulation agent and teach a composition to deliver the nanoparticle to cell comprising T-cell and cancer cell (entire document, [0119]), wherein the factors comprises TRAIL [0261]. Iannacone et al teach the size of nanoparticles could be <100 nm [0100].  Iannacone et al teach administering (introducing) a composition comprising the nanoparticle to a subject alone and with other immunomodulating agent [0123+]. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to make a nanoparticle used for killing cancer cell in a subject in vivo with expected result.  One of ordinary skill in the art 
Response to Applicant’s argument:
	On page 4-7, applicant argues the following:
Both Rana B&B and MP refer to Microfluidic Device which have disadvantage of binding to PMN and have deleterious effect if the agent used in circulation;

Both Rana B&B and MP recite ex vivo methods and deficiency could not be made with Iannacone et al, who do not provide any data obtained using TRAIL that is in the laundry list. Iannacone et al do not teach or mention any selectin.  The examiner would consider whether a person of ordinary skill in the art would be motivated to combine those references and have reasonable expectation of success in arriving at what is claimed in the present invention. Applicant also remind examiner to avoid hindsight bias.

In response, the Office understand and agrees on that Rana B&B and Rana MP teach ex-vivo methods, which are not in vivo administering/introducing into the circulation of an individual.  However, the Office also presented a secondary reference by Iannacone et al teaching a method of making and using nanoparticles (liposomes) packed with active therapeutic or active agents, which is designed for in vivo use.  The method is general and well known technique, and has been practiced for years. 

In determining the difference between the prior art and the claims, the question under 35 USC103 is not whether the difference themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  

It is improper to argue and discuss the references cited under USC 103 rejected individually without clearly addressing the combined teachings.  It must be remembered that the references are relied upon in combination and are not meant to be considered separately. Thus, again in this case, as stated in the rejection and above, Ranas teaches a composition comprising the present claimed materials TRAIL and E-selectin on a functionized surface for the same purpose as the present claims, but merely in vitro or ex vivo use, one skilled in the art would apply the teachings by packing the materials (E-selectin and TRAIL) into liposomes and introduce it into circulation of individuals based on the teaching of Iannacone et al to arrive at current invention.
In addition, not argued by applicant above, Iannacone et al do not have to repeat the teaching of E-selectin and TRAIL being packed in liposomes.  Based on the methods and technology disclosed in the references provided one of ordinary skilled in the art would be motivated with reasonable expectation of success to form nanoparticle/liposomes with the E-selectin and TRIAL and used them in vivo for the same purpose as Rana’s, cancer therapy, which would not be a hindsight bias. 
For the reasons above applicant’s arguments have not been found persuasive, and the rejection is maintained currently.  



The following is a New Ground of rejection-based on the amendment:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation, selectin binding ligands.  The claim, as amended, recites E-selectin which is the narrower statement of the range/limitation of selectins. The E-selectin being functionalized in nanoparticle could not bind to all the selectin binding ligands (such as P, L selectin etc) on leukocytes in circulation.  Amending the claim from reciting selectin binding ligands to E-selectin binding ligand would obviate the rejection.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642